FILED
                              NOT FOR PUBLICATION                           DEC 28 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ROSA MARIA GONZALEZ,                             Nos. 07-74077
                                                      11-72034
               Petitioner,
                                                 Agency No. A096-493-547
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted December 19, 2012**

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       In these consolidated petitions for review, Rosa Maria Gonzalez, a native

and citizen of Mexico, petitions for review of the Board of Immigration Appeals’

(“BIA”) orders dismissing her appeal from an immigration judge’s decision

denying her application for cancellation of removal and denying her motion to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen alleging ineffective assistance of counsel. Our jurisdiction is governed by 8

U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen.

Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We dismiss the

petition for review in No. 07-74077, and deny the petition for review in No. 11-

72034.

      We lack jurisdiction to review the agency’s discretionary determination that

Gonzalez failed to show exceptional and extremely unusual hardship to her

qualifying relatives. See Mendez-Castro v. Mukasey, 552 F.3d 975, 978 (9th Cir.

2009). Gonzalez’s contention that the agency erred by failing to consider hardship

to her eldest daughter is belied by the record.

      The BIA did not abuse its discretion in denying Gonzalez’s motion to reopen

for failure to establish prejudice. Mohammed, 400 F.3d at 793-94 (prejudice

results when counsel’s actions may have affected the outcome of the proceedings).

      We need not reach Gonzalez’s remaining contentions in light of these

conclusions.

      In No. 07-74077: PETITION FOR REVIEW DISMISSED.

      In No. 11-72034: PETITION FOR REVIEW DENIED.




                                           2                         07-74077 / 11-72034